Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of an alcoholic medicinal preparation similar in all material respects to that the subject of Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446), which record was admitted in evidence herein. A memorandum by the collector in the official papers indicates that under section 514 recovery is limited to the item noted on page 11 of the invoice described as 10 cases Gai Jaw Nagan (37.23 gallons). It was held that the merchandise described above is not subject to assessment under the Internal Revenue Act of 1941. The protest was sustained to this extent*